FILED
                             NOT FOR PUBLICATION                            JUN 14 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



STANFORD PAUL BRYANT,                            No. 12-17049

               Plaintiff - Appellant,            D.C. No. 1:10-cv-00888-AWI-
                                                 BAM
  v.

N. KARLOW; et al.,                               MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                              Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       California state prisoner Stanford Paul Bryant appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging denial of

access to courts and retaliation. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo both a dismissal for failure to state a claim under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and for failure to

exhaust administrative remedies, Sapp v. Kimbrell, 623 F.3d 813, 821 (9th Cir.

2010). We affirm.

      The district court properly dismissed Bryant’s access-to-courts claim for

failure to state a claim because the constitutional right of access to courts does not

encompass the right to pursue a state law tort suit for medical malpractice or

negligence. See Lewis v. Casey, 518 U.S. 343, 354-55 (1996) (for cognizable

access-to-courts claim, plaintiff must allege that defendants frustrated his pursuit of

a direct appeal of a criminal conviction, a habeas petition, or a civil rights action to

vindicate basic constitutional rights).

      The district court properly dismissed Bryant’s retaliation claim for failure to

exhaust administrative remedies because Bryant failed to describe the alleged

retaliatory conduct in his grievance so as to put prison officials on notice of the

wrong for which he sought redress. See Sapp, 623 F.3d at 823-24 (for proper

exhaustion in compliance with California state regulations, inmates need to put

enough information in their grievances to alert prison officials to the nature of the

wrong for which redress is sought).

      Bryant’s motions for judicial notice, filed on April 22 and May 31, 2013,

and his motion for extension of time to respond to defendants’ motion to strike,


                                            2                                     12-17049
filed on May 29, 2013, are denied.

      Defendants’ motion to strike portions of Bryant’s reply brief, filed on May

13, 2013, is denied.

      AFFIRMED.




                                         3                                   12-17049